Case 5:08-cr-00062-D Document110 Filed 07/29/20 Page 1 of 4

Prob 12C (10/99)

UNITED STATES DISTRICT COURT
for the

Western District of Oklahoma

Third Amended Petition for Warrant or Summons for Offender Under
Supervision

Name of Offender: D’ Angelo Tyree McCorvey Case Number: CR-08-00062-001-D

Name of Judicial Officer: The Honorable Timothy D. DeGiusti (case was transferred from the
Honorable Vicki Miles-LaGrange).

Date of Original Sentence: September 10, 2008

Original Offense: Count Possession of Cocaine Base (crack) with Intent to Distribute; 21 U.S.C.

§ 841(a)(1)
Original Sentence: 151 months custody, and 48 months supervised release

Type of Supervision: Supervised Release Date Supervision Commenced: March 1, 2019

Previous Court Action:
April 19, 2019 - The court modified the terms of supervised release by adding a search condition
that is currently used in the Western District of Oklahoma.

May 17, 2019 - The court was informed, Mr. McCorvey submitted a urine specimen which tested
positive for cocaine and failed to submit specimens as required on two separate occasions. No
court action was taken.

July 19, 2019 - The court was informed, Mr. McCorvey submitted urine specimens which tested
positive for cocaine. No court action was taken.

November 5, 2019 - The court was informed, Mr. McCorvey submitted urine specimens which
returned positive for cocaine and marijuana and further admitted using controlled substances. No
court action was taken.

 

March 4, 2020 - The court was informed, Mr. McCorvey submitted urine specimens which tested
positive for marijuana and further admitted using marijuana. No court action was taken.

 

April 6, 2020 - The court was informed, Mr. McCorvey submitted urine specimens which tested
positive for marijuana and further admitted using marijuana; submitted a diluted urine specimen;
and failed to provide a sample as required. No court action was taken.
Case 5:08-cr-00062-D Document110 Filed 07/29/20 Page 2 of 4

Prob 12C (10/99)

DeAngelo Tyree McCorvey
CR-08-00062-001-D

June 24, 2020 - A final revocation hearing was held, and the court continued sentencing for a
period of 60 days during which Mr. McCorvey was expected to remain compliant with all terms
of his supervised release.

 

Assistant U.S. Attorney: David McReary Defense Counsel: William Earley

PETITIONING THE COURT

A summons was originally issued on May 6, 2020. The petition has been amended to
include additional positive urine specimens, additional missed drug tests, and one
additional instance of unreported law enforcement contact.

New non-compliance is identified with the following notation: **

The probation officer believes that the offender has violated the following condition(s) of

supervision:

Violation
Number

Nature of Noncompliance

Violation of Mandatory Condition: The defendant shall not commit another
federal, state or local crime.

Mr. McCorvey violated this condition on April 18, 2020, when he was arrested by the
Oklahoma City Police Department for Driving Under the Influence of Drugs, Failure
to Stop at a Stop Sign, and Driving without and Driver’s License and State Insurance.
He was booked into the Oklahoma County Jail and subsequently released. Case # 20-
28950 is pending at the time of this report.

Violation of Mandatory Condition: The defendant shall not unlawfully possess
a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within the first
15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

Mr. McCorvey violated this condition when he submitted urine specimens on April
24, June 18, July 3, 9, 16, and 17, 2019, which tested positive for cocaine.

Mr. McCorvey violated this condition when he submitted urine specimens on August
27, 2019, January 27, February 12, 25, March 13, 16, April 27, June 9, 2020.
Furthermore, he admitted using marijuana.
Case 5:08-cr-00062-D Document 110 Filed 07/29/20 Page 3 of 4

Prob 12C (10/99)

DeAngelo Tyree McCorvey
CR-08-00062-001-D

**Mr. McCorvey submitted two additional urine specimens which tested positive for
marijuana. The first was on June 19, 2020 and submitted prior to the final revocation
hearing held on June 24, 2020. The probation office did not have the results of this
test at the time of the hearing. The second specimen was submitted on July 15, 2020,
after the final revocation hearing.

Violation of Standard Condition #5: The defendant shall work regularly at a
lawful occupation unless excused by the probation officer for schooling, training,
or other acceptable reasons.

Mr. McCorvey has failed to maintain regular employment throughout his term of
supervised release. The probation officer was last able to verify part-time employment
in October 2019.

Since his last court appearance on June 24, 2020, Mr. McCorvey has not provided
verification of employment and has not reported employment to the probation officer.

Violation of Standard Condition #11: The defendant shall notify the probation
officer within seventy-two hours of being arrested or questioned by a law
enforcement officer.

Mr. Mcorvey was stopped by the Oklahoma City Police Department for speeding on
May 4, 2020. He failed to report this contact to the probation officer as required.

Mr. McCorvey was stopped by the Del City Police Department for failing to stop at
a stop sign on May 28, 2020. He failed to report this contact to the probation officer
as required.

** Mr. McCorvey was stopped by the Oklahoma City Police Department for crossing
the lane line on July 22, 2020. He failed to report this contact to the probation officer
as required.

Violation of Special Condition: The defendant shall participate in a program of
substance abuse aftercare at the direction of the probation officer to include
urine, breath, or sweat patch testing; and outpatient treatment. The defendant
shall totally abstain from the use of alcohol and other intoxicants both during
and after the completion of any treatment program. The defendant shall not
frequent bars, clubs, or other establishments where alcohol is the main business.
The court may order that the defendant contribute to the cost of services
rendered (copayment) in an amount to be determined by the probation officer
based on the defendant’s ability to pay.
Case 5:08-cr-00062-D Document110 Filed 07/29/20 Page 4 of 4

Prob 12C (10/99) DeAngelo Tyree MeCorvey
CR-08-00062-001-D

Mr. McCorvey violated this condition when he failed to provide a urine sample for
testing on April 19, 26, August 9, 24, September 27, and December 10, 2019, and
January 10, February 3, 21, March 6, April 21, May 13, 26, and June 17, 2020

** Mr. McCorvey failed to provide urine specimens July 10, and 20, 2020, after the
final revocation hearing on June 24, 2020.

Mr. McCorvey violated this condition when he submitted a specimen on September
20, 2019, and January 27 and March 13, 2020, which were diluted.

U.S. Probation Officer Recommendation:

[X] The term of supervision should be revoked.

[ | Extended for years, for a total term of years.

| | The conditions of supervision should be modified as follows:

I declare under penalty of perjury that the foregoing is true and correct.
Executed on July 29, 2020,
Mark DeMercurio
U.S. Probation Officer
Reviewed by,

Vésnds JY)

Loraine M. Liggins
Supervisory U.S. Probation Officer

 

i

Date: July 29, 2020

 

THE COURT ORDERS
[ ] No action
The petition amended as recommended.

 

 

[ | The Issuance of a Summons
[ |] Other
Date / Signaturdof Judi¢ial Officer
